Opinion issued March 10, 2016




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-14-00509-CR
                             ———————————
                        ROSEVELT LEE GILL, Appellant
                                          V.
                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 351st District Court
                             Harris County, Texas
                         Trial Court Case No. 1382563


                           MEMORANDUM OPINION

      Appellant, Rosevelt Lee Gill, pled guilty to the offense of aggravated robbery

with a deadly weapon. In accordance with Gill’s plea bargain with the State, the

trial court sentenced Gill on May 16, 2014 to thirty years in the Institutional Division
of the Texas Department of Criminal Justice. On June 9, 2014, Gill filed a pro se

notice of appeal.

       In a plea bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West 2006); TEX. R.

APP. P. 25.2(a)(2). An appeal must be dismissed if a certification showing that the

defendant has the right of appeal has not been made part of the record. TEX. R. APP.

P. 25.2(d).

       Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea bargain case and that the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record supports

the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.

App. 2005). Because appellant has no right of appeal, we must dismiss this appeal.

See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of

appeals, while having jurisdiction to ascertain whether an appellant who plea-

bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal

without further action, regardless of the basis for the appeal.”).

       Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss any
pending motions as moot.


                                        PER CURIAM

                                            2
Panel consists of Justices Bland, Brown, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3